DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 7-9, and 11 are objected to because of the following informalities:
Claim 1, line 12, “dicarboxylic acid” should be “dicarboxylic acids”.
Claim 1, line 14, “diamines s selected” should be “diamines selected”.
Claim 1, line 15, “consisting an” should be “consisting of an”.
Claim 7, line 1, “Claim 1 wherein” should be “claim 1, wherein”. (Alternatively, Applicant can amend other dependent claims to refer to “Claim 1” if preferred, as long as the capitalization is consistent.) 
Claim 8, line 1, “Claim 1” should be “claim 1”.
Claim 9, lines 2-4, several elements of the group are missing indefinite articles (e.g., “a shaped or modeled article”).
Claim 9, line 5, “provides gas” should be “provides a gas”.
Claim 11, line 3, “polyamide comprises” should be “polyamide comprising”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the furan-based polyamide layer provides “a substantial barrier to gas permeation”. It is not clear what is meant or encompassed by the term “substantial” such that it is not clear what level of gas permeation is required by the claim. Dependent claims are rejected for the same reason.
Claim 7 recites the limitation "the first tie layer" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner interprets the claim to require the furan-based polyamide layer to be sandwiched between the “first layer” (described in claim 1) and the second layer.
Claim 9 recites a “modeled article”. The scope of the claim is confusing because it is not clear what is meant or encompassed by this term. It may be that Applicant intended to recite a “molded” article, support for which is found in lines 21-22 of page 29 of the present specification. Clarification is requested.
Claim 9 recites “An article comprising the multilayer structure of claim 1…wherein the multilayer structure provides gas permeation barrier to a product.” The scope of the claim is confusing because it is not clear how the “article” and the “product” relate to each other. For example, the claim appears to be broadly written such that any article having the claimed multilayer structure also can be considered the product. 



Claim Rejections - 35 USC § 103
Claim(s) 1, 2, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeol et al. (WO 2014/012829) in view of Frisk et al. (US 4,994,310).
Note: a copy of WO ‘829 was mailed on 10/21/2019 in parent application 15/327,740.
Regarding claims 1-2:
Jeol discloses a polyamide synthesized from bio-based monomers [0001]. The monomers include derivatives of furan dicarboxylic acid and an aliphatic, aromatic or alkylaromatic diamine [0018-0020]. Articles comprising the polyamide can be in the form of films for use in packaging and other applications [0021-0022; 0076-0077; 0087-0088].
Jeol is silent with regard to a multilayer structure.
Such structures were known in the art. For example, Frisk discloses packing (packaging) laminates having good gas barrier properties for foodstuffs (col 1 ln 9+). The laminate comprises an outer coating of plastic 3, paper or cardboard 2, a polyamide layer 7, EVOH 6, and aluminum foil 5 (col 3 ln 26+; col 4 ln 4+; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the polyamide of Jeol in known packaging laminates, such as that taught by Frisk, to provide packaging as desired.
The examiner submits the furan-based polyamide of Jeol “provides a substantial barrier to gas permeation” as claimed because it is otherwise the same material presently claimed.
Regarding claim 7:
Frisk teaches the polyamide layer is sandwiched between a layer of paper and a layer of EVOH (col 4 ln 4+).
Regarding claim 8:
Jeol teaches the polyamide can be a copolymer containing up to 50 mol% of other dicarboxylic acid groups [0036; 0051]. The derivative of furan dicarboxylic acid makes up the balance of the diacids.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the derivative of furan dicarboxylic acid as desired, including over amounts presently claimed, and thereby achieve the claimed invention.
Regarding claims 9-10:
Frisk discloses the packaging can be used to contain foodstuffs that are oxygen-sensitive, such as milk and juice (col 1 ln 19+).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeol et al. (WO 2014/012829) in view of Frisk et al. (US 4,994,310) as applied above, and further in view of Duursma et al. (US 2016/0237211).
Regarding claim 5:
Jeol in view of Frisk discloses packaging containing a bio-based polyamide as previously explained. Jeol discloses compositions comprising 1-80% by weight of the polyamide blended with other thermoplastic polymers [0079].
Jeol is silent with regard to the presently claimed polymers.
These were known in the art. For example, Duursma discloses compositions and articles comprising a furan-based polyamide [0002]. Duursma discloses a composition containing the polyamide and another polymer, such as a polyester, a polyolefin, etc. [0061; 0063]. The amount of other polymer is in the range of 1-20% by weight relative to the composition [0070]. The polyamide makes up the balance of the composition and so the reference meets the claimed amount requirements.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use polyester, polyolefin, etc. as the thermoplastic of Jeol to provide the properties desired for a given end use as known in the art.



Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duursma et al. (US 2016/0237211) in view of Frisk et al. (US 4,994,310).
Regarding claims 1-2:
Duursma discloses compositions and articles comprising a furan-based polyamide [0002]. The polyamide is formed from 2,5-furan dicarboxylic acid and an aliphatic or aromatic diamine [0013; 0024; 0028]. The articles include shaped articles, fibers, coatings, films, and membranes [0019; 0077].
Duursma is silent with regard to a multilayer structure.
Such structures were known in the art. For example, Frisk discloses packing (packaging) laminates having good gas barrier properties for foodstuffs (col 1 ln 9+). The laminate comprises an outer coating of plastic 3, paper or cardboard 2, a polyamide layer 7, EVOH 6, and aluminum foil 5 (col 3 ln 26+; col 4 ln 4+; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the polyamide of Duursma in known packaging laminates, such as that taught by Frisk, to provide packaging as desired.
The examiner submits the furan-based polyamide of Duursma “provides a substantial barrier to gas permeation” as claimed because it is otherwise the same material presently claimed.
Regarding claims 3-4:
Duursma discloses a repeat unit according to the formula as claimed [0023]. Suitable R groups, which are the residue of the diamines, include C2-C18 hydrocarbons [0029; 0034].
Regarding claim 5:
Duursma discloses a composition containing the polyamide and another polymer, such as a polyester, a polyolefin, etc. [0061; 0063]. The amount of other polymer is in the range of 1-20% by weight relative to the composition [0070]. The polyamide makes up the balance of the composition and so the reference meets the claimed amount requirements.
Regarding claim 7:
Frisk teaches the polyamide layer is sandwiched between a layer of paper and a layer of EVOH (col 4 ln 4+).
Regarding claim 8:
Duursma teaches the use of more than 55 mol% of 2,5-furan dicarboxylic acid [0024]. Aliphatic and aromatic dicarboxylic acids can additionally be used [0024-0026].
Regarding claims 9-10:
Frisk discloses the packaging can be used to contain foodstuffs that are oxygen-sensitive, such as milk and juice (col 1 ln 19+).
Regarding claim 11:
Duursma discloses a repeat unit according to the formula as claimed [0023].
Duursma is silent with regard to a gas impermeable structure.
Such structures were known in the art. For example, Frisk discloses packing (packaging) laminates having good gas barrier properties for foodstuffs (col 1 ln 9+). The laminate comprises an outer coating of plastic 3, paper or cardboard 2, a polyamide layer 7, EVOH 6, and aluminum foil 5 (col 3 ln 26+; col 4 ln 4+; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the polyamide of Duursma in known packaging laminates, such as that taught by Frisk, to provide packaging as desired.
The examiner submits the layer of furan-based polyamide of Duursma is “a gas permeation barrier layer” as claimed because it is otherwise the same material presently claimed.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duursma et al. (US 2016/0237211) in view of Frisk et al. (US 4,994,310) as applied above, and further in view of Chisholm et al. (US 2016/0145388).
Regarding claim 6:
Duursma in view of Frisk discloses packaging containing a furan-based polyamide as previously explained. Duursma teaches the polyamide can be formed from 2,5-furan dicarboxylic acid and propylene-1,3-diamine, i.e., the polyamide can be poly(trimethylene furandicarbonamide) [0024; 0029].
Duursma is silent with regard to blending the polyamide with a second furan-based polyamide.
This feature was known in the art. For example, Chisholm discloses polyamides comprising furan-containing repeat units [0006-0007]. The reference teaches the polyamide can be blended with another polymer, including another furan-based polyamide, to optimize desired physical properties [0034].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to blend the polyamide of Duursma with a second furan-based polyamide to provide the desired physical or chemical properties for a given end use. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the 3AF, including over amounts presently claimed to provide the desired physical or chemical properties for a given end use.


Conclusion
This is a continuation of applicant's earlier Application No. 16/854,236. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787